                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

CALVIN TANKESLY,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 18-1058-JDT-cgc
                                                 )
ARAMARK CORRECTIONAL                             )
SERVICES, ET AL.,                                )
                                                 )
       Defendants.                               )


                 ORDER GRANTING MOTION TO AMEND (ECF No. 5),
             DENYING MOTION FOR INJUNCTIVE RELIEF (ECF No. 6), AND
              DENYING MOTIONS FOR STATUS AS MOOT (ECF Nos. 7 & 8)


        The pro se prisoner Plaintiff, Calvin Tankesly, filed this civil action pursuant to 42 U.S.C.

§ 1983. (ECF No. 1.) The Court granted leave to proceed in forma pauperis and assessed the civil

filing fee pursuant to 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The case is undergoing screening

in accordance with 28 U.S.C. §§ 1915(e)(2) and 1915A.

       On April 18, 2018, Tankesly filed a motion to amend. (ECF No. 5.) He states that

Defendant Monqie Skowronski, identified in the complaint as the dietitian for Aramark

Correctional Services (Aramark), is actually the former dietitian. He requests leave to substitute

the current dietitian, M. Slad, as the correct Defendant. That motion is GRANTED. The Clerk

shall remove Monqie Skowronski as a Defendant and add M. Slad.

       Tankesly was incarcerated at the Northwest Correctional Complex (NWCX) when the

complaint was filed, and his claims arise out of events occurring at that facility. He also filed a

motion seeking a temporary restraining order and preliminary injunction. (ECF No. 6.) Tankesly
asked the Court to order the Defendants, Aramark and various employees of Aramark and the

NWCX, to provide him with a diet that complies with his medical restrictions, is nutritionally

adequate, and contains foods that he is able to chew and swallow without difficulty and pain.

       On January 14, 2019, Tankesly notified the Court he had been transferred from the NWCX

to the Turney Center Industrial Complex in Only, Tennessee. (ECF No. 9.) Therefore, his request

for injunctive relief is moot. See Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir. 2003) (claims

for declaratory and injunctive relief against prison staff moot when inmate transferred to another

facility); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (same). Accordingly, the motion for a

temporary restraining order and preliminary injunction is DENIED.

       The docket sheet provided to Tankesly by the Clerk on February 20, 2019, and this order

render his motions for status also MOOT. (ECF Nos. 7 & 8.)

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                                2
